Citation Nr: 1032775	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-19 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for 
treatment provided by Sewickley Valley Hospital in Beaver, 
Pennsylvania, from February 23, 2007, to February 27, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1951 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision of the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Medical Center (MC).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In the Veteran's VA Form 9, Appeal to the Board, he indicated he 
wanted a video conference hearing before the Board.  A video 
conference hearing was scheduled for August 2009.  That same 
month, the Veteran indicated he wanted to cancel the August 2009 
video conference hearing and, instead, wait for a future visit by 
the Board.  This means that the Veteran would prefer a personal 
hearing before the Board, known as a Trave Board hearing  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is hereby REMANDED for the following 
action:

The Veteran should be scheduled for a 
Travel Board hearing before a Veterans Law 
Judge at the appropriate regional office.  
The Veteran and his representative should 
be notified by letter of the date, time, 
and place of such a hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

